DETAILED ACTION
	This Office Action, based on application 15/842,586 filed 14 December 2017, is filed in response to applicant’s amendment and remarks filed 3 June 2021.  Claims 1-21 remain pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 3 June 2021 in response to the Office Action mailed 10 March 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 103
On Pages 10-16 of applicant’s remarks, the applicant traverses the prior art rejection alleging cited prior art fails to disclose each and every feature of exemplary Claim 1.  On Pages 10-11, the applicant alleges cited prior art fails to disclose “the first mode of addressing the memory plane of the non-volatile memory comprising an addressing of the memory plane of the non-volatile memory by a memory address contained in a last M low-order bits of the slave address”.  The applicant alleges the terms “A0”, “A2”, “A8”, “AA”, and “AE” are hexadecimal representations of possible I2C slave addresses and not representations of individual bits of an I2C slave address byte.  The Office has fully considered applicant’s remarks; however, is not persuaded.  As the applicant acknowledges the terms are 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Exemplary Claim 1 (and analogously Claims 10 and 16) is limited to “a first mode of addressing the non-volatile memory …” and “a second mode of addressing the non-volatile memory …” wherein “when the first mode is selected, selecting the non-volatile memory integrated circuit …” and “when the second mode is selected, selecting the non-volatile memory circuit …” each mode of addressing selects a particular IC and accesses the memory of the particular IC based on specific bits of an I2C bitstream transmission and special identification pin for address mode selection.   While prior art such as NADERI et al (US PGPub 2008/0307154) and MONTALVO et al (US PGPub 2005/0005049) are directed to 
The Examiner would like to emphasize that while one or more reasons are offered above why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




(The rest of this page has been intentionally left blank)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        

/E.T.L/Examiner, Art Unit 2137